MEMORANDUM CASE.
This is a suit in equity, brought by plaintiff Samuel G. Goucher against his wife Grace Coe Goucher to determine the status of the title to certain property acquired after marriage, most of which stood in defendant's name and which plaintiff claimed was community property. About two months after this suit was begun defendant commenced an action for divorce, wherein plaintiff herein filed a cross-complaint raising the same issue as to the status of the property that was raised in the instant suit. Under stipulation the two causes were tried together and a decree in each action was entered in favor of the plaintiff in the present suit, Samuel G. Goucher, from which decrees his wife took separate appeals. The appeal in the divorce action, which is numbered 5515 and entitled Grace Coe Goucher, Plaintiff,Cross-Defendant and Appellant, v. Samuel G. Goucher, Defendant,Cross-Complainant and Respondent, ante, p. 449 [255 P. 892], has this day been determined, the decree appealed from therein being affirmed. Inasmuch as all questions relating to the property rights involved in the instant appeal were considered and decided in the opinion *Page 798 
rendered in that appeal, it becomes unnecessary to discuss them here. [1] For the reasons stated in that opinion, the decree appealed from herein is also affirmed.
Tyler, P.J., and Cashin, J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on June 20, 1927.
 *Page 1